Case 3:14-cr-00178-MMH-JBT Document 250 Filed 07/14/20 Page 1 of 3 PageID 1444




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    vs.                                              Case No.:    3:14-cr-178-J-34JBT

    STEVE ONEAL GEORGE

                                                 /

                                             ORDER

           This case is before the Court on Defendant Steve Oneal George’s “Emergency

    Application for Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) as a

    Result of Covid-19.” (Doc. 249, Motion). George, age 33, is incarcerated at Montgomery

    FPC, serving a 105-month term of imprisonment for (1) conspiracy to distribute 500 grams

    or more of cocaine, 28 grams or more of cocaine base, as well as methylone, and

    marijuana; (2) using and carrying a firearm in relation to a drug trafficking crime; and (3)

    breaking or entering a carrier facility. (Doc. 210, Judgment). According to the Bureau of

    Prisons (BOP), he is scheduled to be released on March 30, 2022. George seeks early

    release from prison under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A),

    because of the Covid-19 pandemic and because he has asthma and a history of smoking.

    However, George states that he has not satisfied § 3582(c)(1)(A)’s exhaustion requirement

    because he believes Covid-19 should excuse him from doing so. Motion at 5. He offers no

    evidence that he has tried to exhaust his administrative remedies.

           Ordinarily, a district court “may not modify a term of imprisonment once it has been

    imposed.” 18 U.S.C. § 3582(c). However, as amended by the First Step Act, § 3582(c)

    provides in relevant part:



                                                 1
Case 3:14-cr-00178-MMH-JBT Document 250 Filed 07/14/20 Page 2 of 3 PageID 1445




          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
              motion of the defendant after the defendant has fully exhausted all
              administrative rights to appeal a failure of the Bureau of Prisons to bring
              a motion on the defendant's behalf or the lapse of 30 days from the
              receipt of such a request by the warden of the defendant’s facility,
              whichever is earlier, may reduce the term of imprisonment (and may
              impose a term of probation or supervised release with or without
              conditions that does not exceed the unserved portion of the original term
              of imprisonment), after considering the factors set forth in section 3553(a)
              to the extent that they are applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction …

          and that such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission.

    18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy statement on

    compassionate release is set forth at U.S.S.G. § 1B1.13. A movant for compassionate

    release bears the burden of proving that a reduction in sentence is warranted. United

    States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7,

    2019); cf. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under

    § 3582(c)(2) bears the burden of proving that a sentence reduction is appropriate).

          George has failed to satisfy § 3582(c)(1)(A)’s exhaustion requirement. Instead, he

    argues that the Covid-19 crisis ought to excuse him from satisfying either of the statute’s

    exhaustion alternatives. But as the Third Circuit Court of Appeals recently held, Covid-19

    does not permit courts to disregard the statute’s exhaustion requirement. United States v.

    Raia, 954 F.3d 594, 597 (3d Cir. 2020). “Given BOP's shared desire for a safe and healthy

    prison environment, we conclude that strict compliance with § 3582(c)(1)(A)'s exhaustion

    requirement takes on added—and critical—importance.” Id.; see also United States v.

    Alam, 960 F.3d 831, 833-36 (6th Cir. 2020) (rejecting the argument that courts can create

    equitable carveouts to the compassionate release statute’s exhaustion requirement). The




                                                 2
Case 3:14-cr-00178-MMH-JBT Document 250 Filed 07/14/20 Page 3 of 3 PageID 1446




    compassionate release statute “says a ‘court may not’ grant relief without complying with

    the exhaustion requirement, 18 U.S.C. § 3582(c), and thus operates as an ‘unyielding

    procedural requirement[ ].’” Alam, 960 F.3d at 834 (quoting United States v. Dowl, 956

    F.3d 904, 908 (6th Cir. 2020)). Because Defendant has not even attempted to exhaust his

    administrative remedies regarding compassionate release, he is ineligible for a sentence

    reduction under § 3582(c)(1)(A) at this time.

            Accordingly, Defendant Steve Oneal George’s “Emergency Application for

    Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) as a Result of Covid-

    19” (Doc. 249) is DENIED without prejudice subject to renewal upon satisfying §

    3582(c)(1)(A)’s exhaustion requirement. 1

            DONE AND ORDERED at Jacksonville, Florida this 13th day of July, 2020.




    lc 19

    Copies:
    Counsel of record
    Pro se defendant




    1       To the extent George requests that the Court order home confinement, the Court
    cannot grant that request because the Attorney General has exclusive jurisdiction to
    decide which prisoners to place in the home confinement program. See United States v.
    Alvarez, No. 19-cr-20343-BLOOM, 2020 WL 2572519, at *2 (S.D. Fla. May 21, 2020);
    United States v. Calderon, 801 F. App’x 730, 731-32 (11th Cir. 2020) (a district court lacks
    jurisdiction to grant a request for home confinement under the Second Chance Act).


                                                    3
